              Case 18-50489-CSS      Doc 390     Filed 04/06/21   Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

IN RE:                              )            Chapter 11
                                    )            Case No. 16-11501 (CSS)
MAXUS ENERGY CORPORATION,           )
et al.,                             )            Jointly Administered
                                    )
                  Debtors.          )
___________________________________ )
MAXUS LIQUIDATING TRUST,            )
                                    )
                  Plaintiff,        )
        v.                          )            Adv. Pro. No.: 18-50489 (CSS)
                                    )            Adv. Docket No: 306
YPF S.A., et al.,                   )
                                    )
                  Defendants.       )
                                    )
___________________________________ )

                                         ORDER

         For the reasons set forth in the Court’s Opinion dated April 6, 2021, YPF

Defendants’ Motion to Disqualify White & Case LLP as Counsel for the Maxus

Liquidating Trust [Adv. Docket No.: 306] filed on December 19, 2020, is DENIED.

         The parties are directed to submit an agreed revised scheduling order under

certification of counsel by April 16, 2021. If the parties cannot agree on an order they may

submit competing orders under certification of counsel by April 19, 2021.



                                                 __________________________________
                                                 Christopher S. Sontchi
                                                 Chief United States Bankruptcy Judge
Date: April 6, 2021
